                                            Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MARIA KARLA TERRAZA,                             Case No. 16-cv-03994-JST
                                                           Plaintiff,
                                   8
                                                                                             ORDER GRANTING REVISED
                                                     v.                                      MOTION FOR PRELIMINARY
                                   9
                                                                                             APPROVAL OF SETTLEMENT AND
                                  10        SAFEWAY INC., et al.,                            APPROVAL OF CLASS NOTICE
                                                           Defendants.                       Re: ECF No. 267
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiffs’ revised motion for preliminary approval of settlement and

                                  14   approval of class notice. ECF No. 267. The Court will grant the motion.

                                  15   I.       BACKGROUND

                                  16            A.        The Parties and Claims

                                  17            Defendant Safeway is a California corporation that sponsors a 401(k) retirement savings

                                  18   plan (“Plan”) for “eligible [Safeway] employees.” ECF No. 258 ¶¶ 9, 32-33. Safeway appointed

                                  19   Defendant Benefit Plans Committee to administer the Plan on Safeway’s behalf. Id. ¶ 33. Both

                                  20   Safeway and the Benefit Plans Committee (collectively, “Safeway Defendants”) are Plan

                                  21   Administrators, Plan fiduciaries, and Employee Retirement Income Security Act (“ERISA”)

                                  22   fiduciaries under 29 U.S.C. §§ 1002 and 1102. Id. ¶¶ 9-10, 33. Defendant Aon is a Plan fiduciary

                                  23   and an investment advisor. Id. ¶ 28.

                                  24            Plaintiff Maria Karla Terraza is a Plan participant. Id. ¶ 1. She asserts claims against

                                  25   Safeway Defendants and Aon (collectively, “Defendants”) on behalf of the Plan and all Plan

                                  26   participants. Id. ¶¶ 1, 9-28. Specifically, Terraza asserts claims under ERISA §§ 409 and 502, 29

                                  27

                                  28
                                           Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 2 of 11




                                   1   U.S.C. §§ 1109 and 1132,1 and seeks the following relief: (1) a “declaratory judgment holding that

                                   2   the acts of Defendants described herein violate ERISA and applicable law;” (2) a “permanent

                                   3   injunction against Defendants prohibiting the practices described herein and affirmatively

                                   4   requiring them to act in the best interests of the Plan and its participants;” (3) “[e]quitable, legal or

                                   5   remedial relief for all losses and/or compensatory damages;” (4) “[a]ttorneys’ fees, costs and other

                                   6   recoverable expenses of litigation;” and (5) “[s]uch other and additional legal or equitable relief

                                   7   that the Court deems appropriate and just under all of the circumstances.” Id. ¶ 6.

                                   8          B.      Procedural Background

                                   9          This action began on July 14, 2016, when Terraza filed a complaint against the Safeway

                                  10   Defendants, ECF No. 1, alleging breach of fiduciary duty under ERISA § 404, 29 U.S.C. § 1104,

                                  11   which governs 401(k) retirement savings plans. Id. On November 14, 2016, this Court related

                                  12   Terraza’s action to another case asserting similar claims, Dennis M. Lorenz v. Safeway, Inc., et al.,
Northern District of California
 United States District Court




                                  13   Case No. 16-cv-04903. ECF No. 35.2

                                  14          Terraza filed an amended complaint on November 18, 2016. ECF No. 37. The Court

                                  15   denied a motion to dismiss that complaint. ECF No. 65. On March 31, 2017, Terraza filed her

                                  16   second amended complaint, which added Aon as a defendant. ECF No. 72. Aon then filed a

                                  17   motion to dismiss, which the Court granted in part and denied in part. ECF No. 109.

                                  18          Lorenz filed amended complaints in September 2016, November 2016, and March 2017.

                                  19   Lorenz, ECF Nos. 1, 31, 66. The Safeway Defendants moved to dismiss Lorenz’s second

                                  20   amended complaint. Lorenz, Nos. 36. The Court granted in part and denied in part Defendants’

                                  21   motion. Lorenz, ECF No. 58.

                                  22          On July 6, 2018, the Safeway Defendants filed motions for summary judgement in both the

                                  23   Terraza and Lorenz cases. ECF No. 136; Lorenz, ECF No. 95. On the same day, Terraza and

                                  24   Lorenz filed motions for partial summary judgement, ECF No. 142; Lorenz, ECF No. 101-3, both

                                  25
                                       1
                                  26     Section 1132 permits Plan participants to bring actions under Section 1109, which makes plan
                                       fiduciaries liable “to make good to such plan any losses to the plan” resulting from a breach of
                                  27   fiduciary duty.
                                       2
                                  28    Unless otherwise specified, all docket citations refer to the electronic case filing numbers in
                                       Terraza v. Safeway Inc., Case No. 16-cv-03994.
                                                                                         2
                                         Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 3 of 11




                                   1   of which the Court denied, ECF No. 208; Lorenz, ECF No. 143. On April 12, 2019, the Court

                                   2   granted in part and denied in part the Safeway Defendants’ motions for summary judgment. ECF

                                   3   No. 224; Lorenz, ECF No. 139.

                                   4          The parties engaged in mediation sessions on August 2, 2018 and April 18, 2019. ECF

                                   5   No. 259 at 12. During the April 2019 session, the parties agreed upon a resolution for both the

                                   6   Terraza and Lorenz cases. Id. Terraza filed a third amended complaint (“TAC”) on September

                                   7   13, 2019, for the purpose of moving for a preliminary approval of settlement and naming Lorenz

                                   8   as a Class Representative (Terraza and Lorenz are hereafter referred to as “Plaintiffs”). ECF No.

                                   9   259 at 11; ECF No. 258 ¶ 8.

                                  10          On September 13, 2019 Plaintiffs filed an unopposed motion for preliminary approval of

                                  11   settlement and class certification. ECF No. 259. The Court found “that that Settlement [fell]

                                  12   within the range of possible approval but that minor deficiencies in the proposed notice plan
Northern District of California
 United States District Court




                                  13   prevent[ed] preliminary approval.” ECF No. 265 at 12. On April 9, 2020, Plaintiffs filed a

                                  14   revised unopposed motion for preliminary approval of settlement and approval of class notice.

                                  15   ECF No. 267.

                                  16          C.      Settlement Terms

                                  17          The proposed settlement agreement (“Settlement”) resolves claims between Defendants

                                  18   and the Settlement Class, defined as:

                                  19                  All current and former participants and beneficiaries of the Plan at
                                                      any time on or after July 14, 2010 through and including July 28,
                                  20                  2016, including any beneficiary of a deceased person who was a
                                                      participant in the Plan at any time during the Class Period, and any
                                  21                  alternate payees, in the case of a person subject to a [qualified
                                                      domestic relations order (“QDRO”)] who was a participant in the Plan
                                  22                  at any time during the Class Period.
                                  23   ECF No. 267 at 12; ECF No. 258 ¶ 102.

                                  24          Under the Settlement, Safeway will contribute eight million dollars ($8,000,000) and Aon

                                  25   will contribute $500,000 to the Settlement Fund, for a total Settlement Amount of eight million

                                  26   five hundred thousand dollars ($8,500,000). ECF No. 267-2 ¶¶ 1.46, 1.47, 3.1(b). The following

                                  27   amounts will be deducted from the Maximum Settlement Amount, subject to Court approval:

                                  28   (1) up to 33.33 percent of the Settlement Amount in attorney’s fees and $500,000 in expenses, id.
                                                                                        3
                                            Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 4 of 11




                                   1   ¶ 7.2; (2) up to $10,000 for Terraza and $10,000 for Lorenz in Case Contribution Awards, id.

                                   2   ¶ 7.1; (3) all Administrative Costs and contingency reserve for Administrative Expenses, id.

                                   3   ¶ 1.30, and; (4) “all Independent Fiduciary Fees and Costs approved by the Court,” id. Plaintiffs

                                   4   estimate that the Settlement Amount represents 18 percent of the maximum amount of damages

                                   5   Class Members could recover. ECF No. 259 at 34.

                                   6            The following individuals are eligible for a payment from the Net Settlement Amount:

                                   7   (1) Former Participants, meaning “any Class Member who maintained a positive balance in the

                                   8   Plan at any time between July 14, 2010 and July 28, 2016, and has an Active Account,”3 ECF No.

                                   9   267-2 ¶¶ 1.3, 1.32; (2) Authorized Former Participants, meaning Former Participants who properly

                                  10   submitted a Former Participant Claim Form, id. ¶ 1.7; (3) Beneficiaries, id. ¶ 1.8; and (4) Alternate

                                  11   Payees, meaning persons entitled to Plan benefits because of a valid QDRO, id. ¶ 1.4.

                                  12            Each individual’s payment will be based upon their Settlement Allocation Score, as
Northern District of California
 United States District Court




                                  13   determined by the Settlement Administrator. Id. ¶ 1.5.1. Settlement Scores will be determined by

                                  14   calculating the Class Member’s year-end account balance during the Class Period and dividing

                                  15   that amount by the total sum of year-end asset amounts in the Plan during the Class Period. Id.

                                  16   This method is intended to ensure that each Class Member’s distribution is proportional to the size

                                  17   of his or her account. ECF No. 259 at 30. If an Authorized Former Participant, Beneficiary, or

                                  18   Alternate Payee receives a Settlement Allocation Score of $10 or less, that individual will receive

                                  19   $10. ECF No. 267-2 ¶ 1.5.2.

                                  20            In exchange, Class Members will release the following claims:

                                  21                    [A]ny and all actual or potential claims (including any Unknown
                                                        Claims), actions, causes of action, demands, obligations, or liabilities
                                  22                    (including claims for attorney’s fees, expenses, or costs), for
                                                        monetary, injunctive, and any other relief against the Defendant
                                  23                    Released Parties through the date the Court enters the Final Approval
                                                        Order and Judgment arising out of or in any way related to: (a) the
                                  24                    conduct alleged in the Actions, including conduct that was alleged in,
                                                        or could have been alleged in, the Actions’ operative Complaints by
                                  25                    any Class Member, whether or not the conduct was actually included
                                                        as counts in those Complaints; (b) the selection, retention, and
                                  26                    monitoring of the Plan’s actual or potential investment options and
                                                        service providers; (c) the performance, fees, and other characteristics
                                  27

                                  28   3
                                           Active Accounts are Plan accounts with a positive balance. ECF No. 267-2 ¶ 1.2.
                                                                                         4
                                           Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 5 of 11



                                                      of the Plan’s investment options; (d) the Plan’s fees and expenses,
                                   1                  including without limitation, its recordkeeping and other service
                                                      provider fees; (e) the nomination, appointment, retention, monitoring,
                                   2                  and removal of the Plan’s fiduciaries; and (f) the approval by the
                                                      Independent Fiduciary of the Settlement.
                                   3

                                   4   Id. ¶ 1.41.4 The released claims do not include claims to enforce the covenants or obligations in

                                   5   the agreement. Id.

                                   6          To inform Class Members of the Settlement, the Settlement Administrator will send a

                                   7   Notice, id. at 49-56, to Class Members by email or first-class mail within 75 calendar days of the

                                   8   entry of a preliminary approval order. Id. ¶ 2.6(a). The Settlement Administrator will use the

                                   9   Class Member’s last known email or mailing address. Id. If necessary, the Settlement

                                  10   Administrator will update the Class Member’s mailing addresses before mailing the Notice. Id. If

                                  11   a Notice is returned as un-deliverable, the Settlement Administrator will use “commercially

                                  12   reasonable efforts to locate” the Class Member and re-mail the Notice one time if the Settlement
Northern District of California
 United States District Court




                                  13   Administrator identifies an updated location. Id. Additionally, the Settlement Administrator will

                                  14   issue the Summary Notice, id. at 58-61, as a national press release via PRNewswire within 75 days

                                  15   of entry of a preliminary approval order. Id. ¶ 2.6(a). Before sending the Notice, the Settlement

                                  16   Administrator will create a website containing documents relevant to the Settlement and establish

                                  17   a toll-free phone number that Class Members can call with questions. Id. ¶¶ 2.6 (c), (d).

                                  18          Class Members will not be able to exclude themselves from the Class. Id. ¶ 2.4, 54, 60.

                                  19   Class Members may object to the Settlement by sending to the Court their objection, along with

                                  20   their name, address, phone number, their counsel’s name and contact information, if represented

                                  21   by counsel, and a list of any other objections to any class action settlements made in the past five

                                  22   years. Id. at 55.

                                  23          To receive a payment, only Authorized Former Participants, Beneficiaries, and Alternate

                                  24   Payees without Active Accounts must submit a claim form (“Former Participant Claim Form”).

                                  25   Id. at 59. Former Participant Claim Forms must be returned to the Settlement Administrator

                                  26   within 170 days of the entry of the preliminary approval order. Id. ¶ 2.6(b). The Settlement

                                  27
                                       4
                                  28     The Agreement provides that California Civil Code Section 1542 does not apply because the
                                       release is not a general release. ECF No. 267-2 ¶ 1.41.
                                                                                        5
                                             Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 6 of 11




                                   1   Administrator will send Class Members a reminder postcard if they have not returned their form

                                   2   within 110 days, unless the Settlement Administrator is unable to identify an email or mailing

                                   3   address for the Class Member. Id. Class Members who receive a check must cash the check

                                   4   within 180 calendar days of issuance. Id. ¶ 3.2(c).

                                   5            The parties will retain an Independent Fiduciary to approve the Settlement. Id. ¶ 2.7.

                                   6   II.      JURISDICTION

                                   7            This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332.

                                   8   III.     LEGAL STANDARDS

                                   9            A.     Class Certification

                                  10            Class certification under Federal Rule of Civil Procedure 23 is a two-step process. First, a

                                  11   plaintiff must demonstrate that the four requirements of Rule 23(a) are met: numerosity,

                                  12   commonality, typicality, and adequacy. “Class certification is proper only if the trial court has
Northern District of California
 United States District Court




                                  13   concluded, after a ‘rigorous analysis,’ that Rule 23(a) has been satisfied.” Wang v. Chinese Daily

                                  14   News, Inc., 737 F.3d 538, 542-43 (9th Cir. 2013) (quoting Wal–Mart Stores, Inc. v. Dukes, 564

                                  15   U.S. 338, 351 (2011)).

                                  16            Second, a plaintiff must establish that the action meets one of the bases for certification

                                  17   in Rule 23(b). Plaintiffs rely on Rule 23(b)(1), under which “[m]ost ERISA class action cases are

                                  18   certified.” ECF No. 259 at 17, 21-22; Reyes v. Bakery & Confectionery Union & Indus. Int’l

                                  19   Pension Fund, No. 14-CV-05596-JST, 2015 WL 5569462, at *4 (N.D. Cal. Sept. 22, 2015)

                                  20   (citation omitted). Rule 23(b)(1) permits certification if:

                                  21                   [P]rosecuting separate actions by or against individual class members
                                                       would create a risk of: (A) inconsistent or varying adjudications with
                                  22                   respect to individual class members that would establish incompatible
                                                       standards of conduct for the party opposing the class; or (B)
                                  23                   adjudications with respect to individual class members that, as a
                                                       practical matter, would be dispositive of the interests of the other
                                  24                   members not parties to the individual adjudications or would
                                                       substantially impair or impede their ability to protect their interests.
                                  25
                                       Id.
                                  26
                                                When determining whether to certify a class for settlement purposes, a court must pay
                                  27
                                       “heightened” attention to the requirements of Rule 23. Amchem Prods., Inc. v. Windsor, 521 U.S.
                                  28
                                                                                           6
                                         Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 7 of 11




                                   1   591, 620 (1997). “Such attention is of vital importance, for a court asked to certify a settlement

                                   2   class will lack the opportunity, present when a case is litigated, to adjust the class, informed by the

                                   3   proceedings as they unfold.” Id. at 620.

                                   4          B.      Preliminary Settlement Approval

                                   5          The Ninth Circuit maintains a “strong judicial policy” that favors the settlement of class

                                   6   actions. Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992). Rule 23 requires

                                   7   courts to employ a two-step process in evaluating a class action settlement. First, the parties must

                                   8   show “that the court will likely be able to . . . approve the proposal under Rule 23(e)(2).” Fed. R.

                                   9   Civ. P. 23(e)(1)(B). Second, courts must hold a hearing pursuant to Rule 23(e)(2) to make a final

                                  10   determination of whether the settlement is “fair, reasonable, and adequate.” Id.

                                  11          The court’s task at the preliminary approval stage is to determine whether the settlement

                                  12   falls “within the range of possible approval.” In re Tableware Antitrust Litig., 484 F. Supp. 2d
Northern District of California
 United States District Court




                                  13   1078, 1080 (N.D. Cal. 2007) (citation omitted); see also Manual for Complex Litigation, Fourth

                                  14   (“MCL, 4th”) § 21.632 (FJC 2004) (explaining that courts “must make a preliminary

                                  15   determination on the fairness, reasonableness, and adequacy of the settlement terms and must

                                  16   direct the preparation of notice of the certification, proposed settlement, and date of the final

                                  17   fairness hearing”). “The initial decision to approve or reject a settlement proposal is committed to

                                  18   the sound discretion of the trial judge.” City of Seattle, 955 F.2d at 1276 (citation omitted).

                                  19   Courts “must be particularly vigilant not only for explicit collusion, but also for more subtle signs

                                  20   that class counsel have allowed pursuit of their own self-interests and that of certain class

                                  21   members to infect the negotiations.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935,

                                  22   947 (9th Cir. 2011).

                                  23          Within this framework, preliminary approval of a settlement is appropriate if “the proposed

                                  24   settlement appears to be the product of serious, informed, non-collusive negotiations, has no

                                  25   obvious deficiencies, does not improperly grant preferential treatment to class representatives or

                                  26   segments of the class, and falls within the range of possible approval.” In re Tableware, 484

                                  27   F. Supp. 2d at 1079 (citation omitted). The proposed settlement need not be ideal, but it must be

                                  28   fair and free of collusion, consistent with counsel’s fiduciary obligations to the class. Hanlon, 150
                                                                                          7
                                           Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 8 of 11




                                   1   F.3d at 1027 (“Settlement is the offspring of compromise; the question we address is not whether

                                   2   the final product could be prettier, smarter or snazzier, but whether it is fair, adequate and free

                                   3   from collusion.”). To assess a settlement proposal, courts must balance a number of factors:

                                   4                   [T]he strength of the plaintiffs’ case; the risk, expense, complexity,
                                                       and likely duration of further litigation; the risk of maintaining class
                                   5                   action status throughout the trial; the amount offered in settlement;
                                                       the extent of discovery completed and the stage of the proceedings;
                                   6                   the experience and views of counsel; the presence of a governmental
                                                       participant; and the reaction of the class members to the proposed
                                   7                   settlement.
                                   8   Id. at 1026 (citations omitted).5 The proposed settlement must be “taken as a whole, rather than

                                   9   the individual component parts,” in the examination for overall fairness. Id. Courts do not have

                                  10   the ability to “delete, modify, or substitute certain provisions”; the settlement “must stand or fall in

                                  11   its entirety.” Id. (citation omitted).

                                  12   IV.     DISCUSSION
Northern District of California
 United States District Court




                                  13           In its order on Plaintiffs’ first motion for preliminary approval, the Court “concluded that

                                  14   provisional certification of the proposed class is appropriate for the purposes of settlement” and

                                  15   found “that the Settlement falls within the range of possible approval.” ECF No. 265 at 9, 12.

                                  16   However, “minor deficiencies in the proposed notice plan prevent[ed] preliminary approval.” Id.

                                  17   at 12. In particular, the Court noted the following deficiencies: (1) “the Notice [did] not provide a

                                  18   timeline for Class Members to object to the Settlement,” (2) “Plaintiffs [did] not specify whether

                                  19   Class Members will have the opportunity to object to attorney’s fees,” (3) Plaintiffs “provide[d]

                                  20   the wrong address for the Court,” and (4) “Plaintiffs [did] not provide the website or toll-free

                                  21   phone number to be included in the Notice.” Id. at 18-19. The Court concludes that the parties

                                  22   have now corrected these deficiencies.

                                  23           A.      Timeline for Class Members to Object

                                  24           The original Settlement neither provided a timeline for Class Members to object to the

                                  25
                                       5
                                  26     These factors are substantially similar to those articulated in the 2018 amendments to Rule 23(e),
                                       which were not intended “to displace any factor [developed under existing Circuit precedent], but
                                  27   rather to focus the court and the lawyers on the core concerns of procedure and substance that
                                       should guide the decision whether to approve the proposal.” See Hefler v. Wells Fargo & Co.,
                                  28   No. 16-CV-05479-JST, 2018 WL 6619983, at *4 (N.D. Cal. Dec. 18, 2018) (quoting Fed. R. Civ.
                                       P. 23(e)(2) advisory committee’s note to 2018 amendment).
                                                                                          8
                                         Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 9 of 11




                                   1   Settlement nor specified whether the objection period would be extended for Class Members who

                                   2   receive their Notice late because the Settlement Administrator has to re-send it. Id. at 18 (citing

                                   3   ECF No. 260-1 ¶ 2.5). The amended Settlement cures both deficiencies. The agreement provides

                                   4   Class Members 95 days from the time the notice is emailed or mailed to object to the Settlement.

                                   5   ECF No. 267 at 4; see ECF No. 267-2 ¶ 2.6(a) (providing that the Settlement Administrator shall

                                   6   send the Notice within 75 days of preliminary approval); id. at 55 (providing that Class Member

                                   7   objections must be filed or postmarked within 170 days of preliminary approval). The agreement

                                   8   also provides that, within 110 days of the entry of the preliminary approval order, the Settlement

                                   9   Administrator shall re-issue notice for any Class Members whose Notices were returned as

                                  10   undeliverable. Id. ¶ 2.6(a); see ECF No. 267 at 4. Thus, all Class Members will be provided with

                                  11   an objection period of no shorter than 60 days. See Thomas v. Magnachip Semiconductor Inc.,

                                  12   No. 14- CV-01160-JST, 2016 WL 1394278, at *8 (N.D. Cal. Apr. 7, 2016) (noting that a “period
Northern District of California
 United States District Court




                                  13   shorter than 60 days is too short a time to allow class members to properly respond.”).

                                  14          B.      Opportunity to Object to Attorney’s Fees

                                  15          Plaintiffs’ prior motion for preliminary approval did not specify whether Class Members

                                  16   would have an opportunity to object to counsel’s fee request after the fee motion has been filed.

                                  17   In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 993-94 (9th Cir. 2010) (“The plain text

                                  18   of [Rule 23(h)] requires that any class member be allowed an opportunity to object to the fee

                                  19   ‘motion’ itself, not merely to the preliminary notice that such a motion will be filed.”). The

                                  20   parties have cured this deficiency by providing that “Class Counsel’s Fee and Expense

                                  21   Application and Plaintiffs’ request for Case Contribution Awards shall be submitted no later” than

                                  22   75 days after the Court’s entry of the preliminary approval order. ECF No. 267-2 at 75; ECF No.

                                  23   267 at 4. With this proposed schedule, Class Members will receive sufficient opportunity to

                                  24   object to Plaintiffs’ motion for attorney’s fees. See ECF No. 267-2 at 55 (providing that the

                                  25   deadline for Class Members to object is “170 days after entry of Preliminary Approval Order”).

                                  26          C.      Other Deficiencies

                                  27          The prior Notice listed an incorrect address for the Court and failed to provide the

                                  28   Settlement website and toll-free phone number. Reyes v. Bakery & Confectionery Union & Indus.
                                                                                         9
                                        Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 10 of 11




                                   1   Int’l Pension Fund, No. 14-CV-05596-JST, 2017 WL 7243239, at *8 (N.D. Cal. Jan. 23, 2017)

                                   2   (noting that “the Settlement Administrator must create a toll-free number for class members to call

                                   3   with questions about the Settlement”). The revised Notice corrects both deficiencies by listing the

                                   4   proper address for the Court and providing both a Settlement website address and a toll-free

                                   5   telephone number for class members to call with questions about the Settlement. ECF No. 267-2

                                   6   at 52-53, 55, 60-61.

                                   7                                            CONCLUSION

                                   8          Because Plaintiffs’ revised motion for preliminary approval and approval of class notice

                                   9   corrects the deficiencies addressed in the Court’s earlier order, the Court GRANTS the motion.

                                  10   The proposed settlement class is hereby preliminarily certified for the purposes of settlement. The

                                  11   Court grants preliminary approval of the settlement and approves of the proposed notice procedure

                                  12   and form. The Court will hold a final approval hearing on April 26, 2021 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13          The following dates shall govern for purposes of Settlement:

                                  14   ///

                                  15   ///

                                  16   ///

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                       10
                                        Case 4:16-cv-03994-JST Document 268 Filed 09/08/20 Page 11 of 11




                                   1
                                                            Date                                             Event
                                   2
                                        Deadline for Notice to be Provided to Class      November 22, 2020
                                   3
                                        Deadline for Class Counsel’s Motion for          November 22, 2020
                                   4    Award of Attorneys’ Fees and Expenses and
                                        Case Contribution Awards to be posted on
                                   5    Settlement Website

                                   6    Deadline for Settlement Administrator to Re-     December 28, 2020
                                        Issue Notice for any Notice(s) Returned as
                                   7    Undeliverable

                                   8    Deadline for Settlement Class Member             February 26, 2021
                                        Objections
                                   9
                                        Deadline for Motion for Final Approval of        April 2, 2021
                                  10    Settlement and submission of Report of
                                        Independent Fiduciary
                                  11
                                        Final Approval Hearing                           April 26, 2021 at 2:00 p.m.
                                  12
Northern District of California
 United States District Court




                                              IT IS SO ORDERED.
                                  13
                                       Dated: September 8, 2020
                                  14
                                                                                       ______________________________________
                                  15                                                                 JON S. TIGAR
                                                                                               United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       11
